DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen (US Pat No 6,148,807).
In regard to claim 1, 
Hazen discloses an internal combustion engine (Abstract), comprising: 
a crankcase (30) with a bottom (28, Fig 1) and an oil tank (36);
a first connection formed between the crankcase (30) and the oil tank (28) by way of a first valve (32) which is open in the direction from the crankcase to the oil tank and closes in the opposite direction (Col 3, lines 19-20: “evacuation valves 32 comprise one-way valves”), and
a second connection (38 to 45) formed between the crankcase (30) and the oil tank (28) by way of a second valve (43, as gallery 43 serves to contain and control fluid flowing from discharge line 45 into the crankcase space 30, it is generally considered to be a valve), wherein
the first valve (32) is arranged on the bottom of the crankcase (drawing from bottom 28), and the second valve (43) is arranged above the first valve.
Hazen does not positively disclose wherein the second valve comprises a second one-way valve “which opens in the direction from the oil tank to the crankcase and closes in the opposite direction”.
However, as Hazen already discloses the use of such one way valves and their utility in maintaining a desired flow direction and system pressure (see above, and see the flow arrows in Fig 1 and Col 3, lines 5-27), adding an additional one-way valve (such as 32) at the end of the discharge line 45, to prevent back-flow would represent (MPEP 2141 III) a simple and obvious combination of prior art elements (all already taught and used by Hazen) according to known methods to yield predictable results (i.e. placing a one-way valve in an oil passage to prevent flow in a reverse direction).
In regard to claim 2, Hazen modified supra discloses the engine of claim 1, the crankcase and the oil tank have a common dividing wall which separates the crankcase and the oil tank from one another (The external wall of 12 and 28 being generally included with the crankcase/tank assembly and being located between the cavities within each). 
In regard to claim 5, Hazen modified supra discloses the engine of claim 1, wherein the oil tank (36) has a breather (44) which is arranged at a top thereof (see Fig 1 and Col 3, lines 32-37).
In regard to claim 6, Hazen modified supra discloses the engine of claim 5, the breather of the oil tank is at the same time the crankcase breather of the crankcase of the internal combustion engine (as excess gas from the crank case is also delivered to oil tank 36, see Col 3, lines 15-19: “evacuation valves 32 allow accumulated fluid, consisting of oil, blow-by gases, oil vapor, fuel, and any mixture of these substances, to be expelled from collection compartments 30 and pushed into separator 36”).
In regard to claim 7, Hazen modified supra discloses the engine of claim 1. Hazen does not discuss engine dimensions, and thus, does not positively disclose “wherein the first valve and the second valve are at a vertical spacing from one another of at least 10 centimeters.” However, sizing the engine per application is considered a simple and obvious change in size (MPEP 2144.04 IV A) and thus would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 8, Hazen modified supra discloses the engine of claim 1, further comprising at least one suction pump (42) for removal of oil from the oil tank (36) and for delivery of the oil to at least one lubricating point of the internal combustion engine (Col 3, lines 31-33: “The liquid oil is returned via fluid discharge line 38 to oil pump 42 and then by means of discharge line 45 to oil gallery 43, which is part of the engine's lubrication system.”).
In regard to claim 1, Hazen modified supra discloses the engine of claim 1. Further, Hazen discloses a motor vehicle comprising such an engine (Col 1, lines 28-33).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen (US Pat No 6,148,807) in view of Roys (US Pub No 2016/0040795).
In regard to claims 3 and 4,
Hazen modified supra discloses the engine of claim 1,
Hazen does not positively disclose wherein the first and second valves are a diaphragm valves.
Hazen simply teaches that they may be “may be one-way check valves” (Col 3, lines 19-21.
Roys teaches that diaphragm valves can be used as check valves in lubrication systems (Paragraph 0043). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize diaphragm valves in the system of Hazen, as Hazen teaches using some form of check valve, and Roys teaches that diaphragm valves can be used as check valves, further including, in lubrication systems. Such a combination is an obvious and simple substitution of one known element for another to obtain predictable results (MPEP 2141 III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747